Exhibit 10.2

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between
Steven C. Gilman, Ph.D. (“Executive”) and ContraFect Corporation (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

WHEREAS, the Parties have previously entered into that certain letter agreement
regarding Executive’s terms of employment, dated July 21, 2016 (as amended, the
“Letter Agreement”);

WHEREAS, Executive’s employment with the Company and its subsidiaries terminated
effective April 1, 2019 (the “Separation Date”);

WHEREAS, in connection with Executive’s termination of employment, the Parties
wish to resolve any and all disputes, claims, complaints, grievances, charges,
actions, petitions, and demands that Executive may have against the Company and
any of the Releasees as defined below, including, but not limited to, any and
all claims arising out of or in any way related to Executive’s employment with
or separation from the Company or its subsidiaries or affiliates but, for the
avoidance of doubt, nothing herein will be deemed to release any rights or
remedies in connection with Executive’s ownership of vested equity securities of
the Company or Executive’s right to indemnification by the Company or any of its
affiliates pursuant to contract, directors’ and officers’ insurance or
applicable law (collectively, the “Retained Claims”).

NOW, THEREFORE, in consideration of the severance payments and benefits
described herein, and in consideration of the mutual promises made herein, the
Company and Executive hereby agree as follows:

1. Resignation of Employment; Continued Service on Board. Executive’s employment
with the Company terminated effective as of the Separation Date. Effective as of
the Separation Date, Executive ceased to serve as President and Chief Executive
Officer of the Company and in any officer or other position with the Company or
any of its subsidiaries or affiliates, except that following the Separation
Date, Executive will continue to serve as Vice Chairman of the Company’s board
of directors (the “Board”) and on its committees and subcommittees, including
service as Chairman of Company’s Science and Technology Subcommittee, until
Executive’s removal or resignation from such position or from the Board or
Executive fails to be reelected by the Company’s stockholders. Executive will be
eligible to receive compensation for such Board service as determined by the
Board from time to time.

2. Payments and Benefits.

(a) To the extent not already paid, the Company shall pay or provide to
Executive the sum of: (i) the portion of Executive’s annual base salary earned
through the Separation Date, (ii) any expenses owed to Executive under the
Company’s expense reimbursement policies, and (iii) any vested benefits accrued
under any employee benefit plans, programs or arrangements of the Company, which
shall be payable in accordance with the terms and conditions of such employee
benefit plans, programs or arrangements.



--------------------------------------------------------------------------------

(b) Subject to Executive’s continued compliance with the terms of any
confidentiality, non-competition, non-solicitation or other similar restrictive
covenants with the Company to which Executive is subject:

(i) The Company shall pay to Executive a cash payment equal to the 25% of the
annual bonus that would have been earned by Executive for the 2019 calendar year
had he remained continuously employed, as determined by the Board based on
actual performance, which amount, if any, shall be paid to Executive in a lump
sum at the same time in 2020 as annual performance bonuses for 2019 are paid to
the Company’s actively employed executive employees; and

(ii) If Executive timely elects to receive continued medical coverage under the
Company’s group healthcare plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay the COBRA
premiums under such plans for Executive and Executive’s dependents who were
covered under such plans as of the Separation Date during the period commencing
on the Separation Date and ending upon the earliest of (x) December 31, 2019,
(y) the date that Executive becomes no longer eligible for COBRA and (z) the
date Executive becomes eligible to receive comparable coverage from a subsequent
employer (and Executive agrees to promptly notify the Company of such
eligibility if the same occurs during the COBRA payment period). Notwithstanding
the foregoing, if the Company determines that it cannot provide the foregoing
benefit without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act) or incurring an
excise tax, the Company shall in lieu thereof provide to Executive a taxable
monthly payment in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue Executive’s and Executive’s covered
dependent’s group health coverage in effect on the Separation Date (which amount
shall be based on the premium for the first month of COBRA coverage), which
payments shall commence in the month following the month in which the Company
makes such determination and shall end on the earliest of (A) December 31, 2019,
(B) the date that Executive becomes no longer eligible for COBRA and (C) the
date Executive becomes eligible to receive healthcare coverage from a subsequent
employer (and Executive agrees to promptly notify the Company of such
eligibility if the same occurs during the COBRA payment period), subject to any
delay that may be required under Section 409A of the Internal Revenue Code of
1986, as amended.

3. Equity Awards. Exhibit A to this Agreement sets forth each option to purchase
shares of the Company’s common stock (an “Option”) held by Executive as of the
Separation Date. The Parties agree that (i) Executive’s service on the Board
will constitute Executive’s continued service to the Company for purposes of the
vesting and post-termination exercise period of each Option and (ii) any Option
that is vested pursuant to its terms will remain exercisable for so long as
Executive serves on the Board and for period thereafter set forth in the
applicable stock option award agreement.

 

2



--------------------------------------------------------------------------------

4. Release of Claims. Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations relating to Executive’s employment with the Company
or the termination thereof owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates, and any of its or their respective
current and former officers, directors, equity holders, managers, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of any of
Executive’s affiliated companies or entities and any of Executive’s or their
respective heirs, family members, executors, agents, and assigns, other than
with respect to the Retained Claims, hereby and forever releases the Releasees
from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to Executive’s employment with the Company or the termination
thereof, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the date
Executive signs this Agreement, including, without limitation:

(a) any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; the Sarbanes-Oxley Act of 2002; the New York State Human
Rights Law; the New York State Worker Adjustment and Retraining Notification
Act; the New York Retaliatory Actions by Employers Law; the New York State Labor
Law; Section 125 of the New York Workers’ Compensation Law; and the New York
State Civil Rights Law;

(e) any and all claims for violation of the federal or any state constitution;

 

3



--------------------------------------------------------------------------------

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement;

(h) any and all claims arising out of the wage and hour and wage payments laws
and regulations of the state or states in which Executive has provided service
to the Company or any of its affiliates; and

(i) any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation (including Executive’s right to receive an
award for information provided to any such government agencies), Executive’s
right to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that
Executive’s release of claims herein bars Executive from recovering monetary or
other individual relief from the Company or any Releasee in connection with any
charge, investigation or proceeding, or any related complaint or lawsuit, filed
by Executive or by anyone else on Executive’s behalf before the federal Equal
Employment Opportunity Commission or a comparable state or local agency), claims
for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law, claims to continued participation
in certain of the Company’s group benefit plans pursuant to the terms and
conditions of COBRA, claims to any benefit entitlements vested as the date of
separation of Executive’s employment, pursuant to written terms of any employee
benefit plan of the Company or its affiliates and Executive’s right under
applicable law, and any Retained Claims.

5. Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date Executive signs this Agreement.
Executive understands and acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled. Executive further understands and acknowledges that Executive
has been advised by this writing that: (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has 21 days within
which to consider this Agreement, and the Parties expressly agree that such time
period to review this Agreement shall not be extended upon any material or

 

4



--------------------------------------------------------------------------------

immaterial changes to this Agreement; (c) Executive has 7 days following
Executive’s execution of this Agreement to revoke this Agreement pursuant to
written notice to the General Counsel of the Company; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, Executive hereby acknowledges that Executive has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

6. Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

7. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and a duly authorized officer of the Company.

8. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of New York, without reference to the
principles of conflicts of law of the State of New York or any other
jurisdiction that would result in the application of the substantive laws of any
jurisdiction other than the State of New York, and where applicable, the laws of
the United States. The venue for any action, suit or other legal proceeding
arising under or relating to any provision of this Agreement shall be in New
York County, State of New York, and the Company and Executive each consents to
the jurisdiction of such a court. The Parties waive any and all rights to a
trial by jury with respect to any action arising hereunder.

9. Effective Date. Executive has seven days after Executive signs this Agreement
to revoke it and this Agreement will become effective on the eighth day after
Executive signed this Agreement, so long as it has been signed by the Parties
and has not been revoked by Executive before that date.

10. Trade Secrets; Whistleblower Protections. In accordance with 18 U.S.C.
§1833, notwithstanding anything to the contrary in this Agreement, the Letter
Agreement or any other agreement between Executive and the Company or any of its
subsidiaries in effect as of the date Executive receives this Agreement
(together, the “Subject Documents”): (a) Executive will not be in breach of the
Subject Document, and shall not be held criminally or civilly liable under any
federal or state trade secret law (i) for the disclosure of a trade secret that
is made in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (b) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order. Furthermore, the Parties agree that nothing in the
Subject Documents

 

5



--------------------------------------------------------------------------------

prohibits Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any other
whistleblower protection provisions of state or federal law or regulation or
releases or restrains Executive’s right to receive an award for information
provided to any such government agencies.

11. Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and all of the
other Releases. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement;
(c) Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or has
elected not to retain legal counsel; (d) Executive understands the terms and
consequences of this Agreement and of the releases it contains; and
(e) Executive is fully aware of the legal and binding effect of this Agreement.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated: April 2, 2019     /s/ Steven C. Gilman    

 

Steven C. Gilman

    CONTRAFECT CORPORATION Dated: April 2, 2019              By:  

/s/ Sol J. Barer

      Name: Sol J. Barer       Title: Lead Independent Director

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Equity Awards

 

Date of Grant

  

Total Shares Originally Subject to Option

  

Exercise Price
per Share

5/18/2015    30,000    $4.65 5/18/2015    170,000    $4.65 3/21/2016    75,000
   $3.63 5/6/2016    15,000    $3.22 2/1/2017    315,000    $1.75 2/1/2018   
250,000    $1.44 2/5/2019    525,000    $0.45